DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 70-79, 90-99 are currently pending and rejected.

Specification
The disclosure is objected to because of the following informalities: On page 11, 1st full paragraph, 2nd sentence, the specification recites, “The diameter of the or each edible enclosing tube…”.  There appears to be a word missing between “the” and “or.”
Appropriate correction is required. No new matter is to be introduced.


Claim Objections
Claims 70-79, 90-99 are objected to because of the following informalities:  
Claim 70 recites the limitation, “each edible enclosing tube” on lines 2-3.  For consistency to “a plurality of edible enclosing tubes”, this should be corrected to recite, “each of the edible enclosing tubes.”  
Claim 70 recites the limitation, “each edible enclosing tube” on line 16.  For consistency this should be amended to recite, “each of the edible enclosing tubes.”
Claim 73 recites “wrapping a generally square or rectangular edible enclosing sheet round the edible filling.”  It appears that this should recite, “wrapping a generally square or rectangular edible enclosing sheet around the edible filling.”  
Claims 71-79 and 90-99 are objected to based on their dependence to an objected claim.
Appropriate correction is required.

Applicant is advised that should claim 72 be found allowable, claim 96 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-79 and 90-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 70 recites the limitation, “fried dough material” on line 2.  This limitation is new matter as the specification does not recite that the enclosing tubes are formed of a “fried dough material.”  At best, on page 38, first paragraph, the specification discloses that the edible enclosing sheet can be baked and being “dry fried, that is without oil over medium heat for about 1 minute per side, until the dough sheet is puffed and flecked 
Claims 71-79, 90-99 are rejected based on their dependence to a rejected claim.
Claim 97 recites that “the auxiliary support is formed of a dough material.”  This limitation is new matter.  On page 12, 2nd to last paragraph, the specification discloses that the auxiliary support may be made from an edible material, for instance, “unleavened dough.”  Therefore, “dough material” is seen to be broader than the dough disclosed for the auxiliary support, which is unleavened dough.
Claim 98 recites the limitation, “wherein the auxiliary support is formed of a baked or fried dough material.”  This limitation is new matter.  The specification at page 12, 2nd to last paragraph refers to the auxiliary support to be baked to a crunchy consistency, resistant to moisture, but does not recite that the auxiliary support can be fried dough material.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-79 and 90-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites, “the plurality of edible enclosing tubes are supported by a single auxiliary support.”  (see line 18).  At line 6, the claim already recites that the handheld food product has “an auxiliary support fitted over the open lower ends of the edible enclosing tubes.”  Therefore the above limitation at line 18 is not clear as to whether it is referring to the same auxiliary support, or a different auxiliary support than what has already been recited on line 6.
Claim 70 recites the limitation, “open upper and lower ends.” (see line 3).  This limitation is not clear as to whether each edible enclosing tube has multiple upper and lower ends or whether each edible enclosing tube has an open upper end and an open lower end.  This rejection can be overcome by amending the limitation to recite, “an open upper and an open lower end.”
Claim 70 recites the limitation, “a solid bottom wall that extends across the open ends of the edible enclosing tubes” (lines 8-9).  The limitation “the open ends” lacks proper antecedent basis.  This rejection can be overcome by amending the claim to recite, “the open lower end” of each of the edible enclosing tubes.” 
Claim 70 recites the limitation, “the open lower ends” on line 10.  This limitation lacks proper antecedent basis.  This rejection can be overcome by amending the claim limitation to recite, “the open lower end of each of the edible enclosing tube.”
Claims 72-79 and 90-99 are rejected based on their dependence to claim 70.
Claim 71 recites the limitation, “the side wall” on lines 1-2.  This limitation lacks proper antecedent basis, as claim 1 recites, “the auxiliary support having at least one side wall” (see line 7).
Claim 73 recites the limitation, “the edible enclosing tube.”  This limitation lacks proper antecedent basis.  It is not clear if the limitation is intending to refer to only one edible enclosing tube or each of the edible enclosing tubes of the plurality.  This rejection can be overcome by amending the limitation to recite, “each of the edible enclosing tubes of the plurality of edible enclosing tubes.”
Claim 74 recites the limitation, “the diameter,” which lacks proper antecedent basis.  Further regarding the limitation, “the diameter of each edible enclosing tube”, it is further noted that as claim 70 recites that each edible enclosing tube has a cross-sectional shape of a sector of a circle, it is not seen as to how each edible enclosing tube can have a diameter.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 79 and 92 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 79 recites, “further comprising at least one edible filling within at least one edible enclosing tube.”  Claim 70 from which claim 79 depends recites that “each edible .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 92 recites, “wherein the plurality of edible enclosing tubes includes at least two of the edible enclosing tubes containing the edible filling.”  This is not seen to further limit the claim from which it depends because claim 70 already recites a plurality of edible enclosing tubes and further recites that “each edible enclosing tube” contains edible filling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 70-74, 78, 79 and 90-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sushi Art” in view of “How To Make Sushi”, Lewis (“Shrimp and Avocado Sushi Rolls”) and Bryan (“California Roll”) or in view of Lewis (“Shrimp and Avocado Sushi Rolls”) “How To Make Sushi”, “Edible Nori Cups,” “Onigiri” and Sheem (US 20060165852).  Balleza (US 5501140) has been relied on as evidence.
Regarding claim 70, “Sushi Art” teaches an individual handheld food product comprising: a plurality of edible enclosing tubes (see pages 3-5 of the document which show inner tubes of seaweed).  As evidenced by “How to Make Sushi,” edible tubes taught by “Sushi Art” are seen to have open upper and lower ends.  That is, “How to Make Sushi” shows on page 2 that each of the tubes are open.  “Sushi Art” further teaches that the edible tubes define an axis there between that is oriented generally vertically when the food product is eaten.  There is a lower end region proximate the lower end, and an upper end region proximate the upper end and each of the edible enclosing tubes containing edible filling therein, as shown in the figures.  
“Sushi Art’s” edible enclosing tubes are disposed contiguously side-by-side one another; each edible enclosing tube has a cross-sectional shape of a sector of a circle such that the plurality of edible enclosing tubes together form a generally cylindrical shaped food product.  That is, as shown on page 1, 3 and 5, the tubes taught by “Sushi Art” are seen to have a sector shaped cross section and when positioned side-by-side form a “generally” cylindrical shaped food product.  This is further supported by “How to Make Sushi” which also teaches a generally cylindrical shaped food where the edible enclosing tubes are positioned side-by-side and have the shape of sectors of a circle such that together they form a generally cylindrical shaped food (see page 4 of “How to Make Sushi”).  
Claim 70 differs from “Sushi Art” in view of “How to Make Sushi” in specifically reciting the edible enclosing tubes formed of “a baked or fried dough material.”
It is noted that Lewis teaches similar types of rolled sushi, and where the edible enclosing tubes can be formed of tortillas (see page 2, “6 10-inch white or whole wheat tortillas.”)  Such tortillas are well known in the art to be baked dough material.  This is further evidenced by Balleza who discloses flexible tortillas are baked (see Balleza the abstract; column 1, lines 20-26; column 3, lines 42-45 - which teaches the use of an oven to produce flour tortillas).
 To thus modify “Sushi Art” and to further provide an edible enclosing tube that is of baked dough material would thus have been obvious to one having ordinary skill in the art, for the purpose of providing and additional flavor element to the edible enclosing tubes.
Regarding the limitation of, “an auxiliary support fitted over the open lower ends of the edible enclosing tubes, the auxiliary support having at least one side wall that is disposed around the lower end regions of the edible enclosing tubes and a solid bottom wall that extends across the open ends of the edible enclosing tubes for supporting the edible enclosing tubes in use and for preventing the edible filling from escaping from the open lower ends wherein the auxiliary support defines a recess that accommodates the lower end regions of the edible enclosing tubes to hold the lower end regions of the edible enclosing tubes together” it is noted that this reads on any type of auxiliary support.  
In this regard, Lewis teaches that the edible enclosing tubes are placed on a tray which is shown to have a solid bottom wall that extends across the open ends of the 

    PNG
    media_image1.png
    479
    898
    media_image1.png
    Greyscale

Such a tray would prevent filling from the open lower ends of the edible enclosing tubes from escaping.  The tray would also have accommodated the lower end regions of the edible enclosing tubes to hold the lower end regions of the edible enclosing tubes together.  It is further noted that Bryan teaches an auxiliary support which would also have prevented filling from the edible enclosing tubes from escaping from the open lower end and would hold the lower end regions of the edible enclosing tubes together. (see the figure on page 1).  To thus modify “Sushi Art”’s arrangement as shown on page 1 and 3, and to provide an auxiliary support such as a tray that can hold the edible enclosing tubes together, as taught by Bryan, would have been obvious to one having ordinary skill in the art, for the purpose of keeping the arrangement of Sushi Art together prior to consumption.
Alternatively regarding the auxiliary support, it is noted that , “Edible Nori Cups” teaches an outer seaweed support, which has one side wall and a solid bottom wall, both of which are used to support the contents.  “Edible Nori Cups” teaches that the auxiliary support defines a recess that would accommodate the lower end regions of the edible enclosing tubes and form a “close fit” there-around.   “Onigiri” also teaches that it has been notoriously conventional to provide an auxiliary support that has a solid bottom wall and side walls that can provide a “close fit” arrangement of the filling (see pages 6-9).  
“Sushi Art” is seen to teach an outer auxiliary support, such as the external seaweed wrapper shown on page 2 and 3.  “How to Make Sushi” further evidences an outer auxiliary support (see page 3 and 4).  Sheem further teaches auxiliary supports used for retaining the shape of a food (see paragraph 15).  Sheem further teaches that the support has at least one side wall and a solid bottom (see figure 1b, 15-17; paragraph 50)
“Edible Nori Cups” and “Onigiri” provide teach another conventional expedient for how to support similar types of foods.  
To thus modify “Sushi Art” in view of “How to Make Sushi” and to use an auxiliary support as taught by “Edible Nori Cups”, “Onigiri” and Sheem would thus have been obvious to one having ordinary skill in the art, as an obvious substitution of one conventional expedient for another, both recognized for supporting sushi and food items therein therein.  Such a modification would have been advantageous for keeping the contents enclosed.
Regarding claim 71, while the claim differs from the above combination in specifically reciting, “wherein the side wall of the auxiliary support has a height of between about 1 cm and about 5 cm,” it is noted that it cannot be seen that the specific dimensions of the auxiliary support would predicate patentability, where the relative dimensions would not perform differently than the prior art combination (see MPEP 2144.04(IV)).  Furthermore, whether one of ordinary skill in the art made the support of a particular height would thus have been an obvious matter of engineering and/or design. 
Regarding claim 72, both combinations as applied to claim 70 above, teaches the auxiliary support is edible.
Regarding claim 73, it is noted that the limitation, “wherein the edible enclosing tube is formed by wrapping a generally square or rectangular edible enclosing sheet round the edible filling” is directed to a process limitation in a product claim.  As such, the structure implied by the claim language is still an edible enclosing tube, which has been taught by the prior art combination.  Whether one started with a square or rectangular edible enclosing sheet is not seen to provide a patentable distinction to the product.  Additionally, it is noted that the seaweed sheets taught by “How to Make Sushi” and “Onigiri” are seen to be generally square or rectangular.  
Regarding claim 74, while the claim differs from both the above combinations in specifically reciting, “wherein the diameter of each edible enclosing tube is between about 1.5 cm and about 5 cm,” it is noted that it cannot be seen that the specific diameter of the edible enclosing tubes would predicate patentability, where the relative dimensions would not perform differently than the prior art combination (see MPEP 
Regarding claim 78, the claim differs from both the above combinations in specifically reciting, “wherein the height of the food product is between about 5 cm and about 25 cm,”
However, it is noted that “How to Make Sushi” evidences on page 2, that the enclosing tubes are elongate.  Therefore, to modify the combination and to provide a specific size to the combination of edible enclosing tubes would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design and/or preference, based on the particular desired size of the food product.  
Furthermore, it is noted that it cannot be seen that the specific height of the food product would predicate patentability, where the relative dimensions would not perform differently than the prior art combination (see MPEP 2144.04(IV)).  Furthermore, whether one of ordinary skill in the art made the food product of a particular height would thus have been an obvious matter of engineering and/or design based on the desired size of the food product.
Regarding claim 79, both the above combinations teache at least one edible filling within at least one edible enclosing tube, as shown in the figures.
Regarding claims 90-91, it is noted that Sushi Art teaches that the edible fillings of the edible enclosing tubes can be different (see page 3 of “Sushi Art” where each tube has a different colored filling and therefore a different edible filling.).   Regarding claim 91, it is noted that the claim does not limit whether each of the edible enclosing 
Regarding claim 92, the plurality of edible enclosing tubes as taught by “Sushi Art” includes at least two of the edible enclosing tubes containing the edible filling.”
Regarding claims 93-95, it is noted that Bryan teaches that the edible enclosing tubes extend beyond the height of the tray side wall.  Lewis also similarly teaches that the edible enclosing tubes extend beyond the height of the tray side wall.  The figures of Bryan and Lewis appear to encompass that the tray side wall has a height that would have been within the range of 5-33% of the height of the edible enclosing tubes.  In view of Bryan and Lewis already suggesting that a majority of the edible enclosing tubes extends beyond the height of the tray side wall, it is not seen that patentability can be predicated on the specific height of the side wall with respect to the height of the edible enclosing tubes, where such a modification is further seen to have been an obvious matter of engineering and/or design. 
Regarding claim 96, How To Make Sushi”, “Edible Nori Cups,” and “Onigiri” teach an auxiliary support that is formed of an edible material.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 70 above, which relies on “Sushi Art” as the primary reference, and in further view of Iwamoto (JP 2001-258514).
Regarding claim 75, the claim differs from the combination in specifically reciting that the food product further comprises, “a removable filling storage tube interposed between the edible enclosing tubes and their edible filling.”
It is noted however, that Iwamoto also teaches a removable tube (see figure 4a, 4c, item 7; paragraph 15-17, 30, 31 - “polyethylene film 7” - “only the polyethylene film is removed”) for preventing the moisture from the filling affecting edible seaweed tube (see paragraph 19).  To thus modify “Sushi Art” in view of “How to Make Sushi”, “Edible Nori Cups” and “Onigiri” and to provide a removable filling storage tube between the edible enclosing tubes and their edible filling would have been obvious to one having ordinary skill in the art, for the purpose of preventing the filling from affecting the texture and crispness of the edible tube.

Claims 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 70 above, which relies on “Sushi Art” as the primary reference, and in further view of Sakiyama (JP 2000-247389) and Cheng (US 20140322398).  
Regarding claim 76, the claim differs from the combination applied to claim 70 in specifically reciting, “a removable seepage container fitted to the open upper end of at least one of the edible enclosing tubes.”  
However, Sakiyama teaches a container (figure 1c, item 3, 3a, 3b; paragraph 8, 11), fitted over the open upper end of the edible enclosing tube, for the purpose of keeping the contents sanitary.  Cheng also teaches a removable seepage container fitted to the open upper end of at least one of the edible enclosing tubes (see figure 5, 
Regarding claim 77, the combination is seen to suggest positioning the seepage container over the open upper ends of the plurality of edible enclosing tubes.

Claims 96-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sushi Art” in view of “How To Make Sushi”, Lewis (“Shrimp and Avocado Sushi Rolls”) and Bryan (“California Roll”) and in further view of Thorner (US 5162126) and Busch (DE 4042255).
“Sushi Art”, “How To Make Sushi”, Lewis and Bryan have been relied on as discussed above with respect to claim 70.
Claim 96 differs from the Sushi Art, Lewis, Bryan combination in specifically reciting that the auxiliary support is formed of edible material.  However, Thorner similarly teaches edible containers (see at least column 1, lines 44-46; column 2, lines 29-34, 30-41) used in place of cardboard, paper and plastic so as to reduce environmental waste (see column 1, lines 10-30). Additionally, Busch teaches edible food containers that are advantageous replacements for conventional containers so as to reduce the environmental impact of the containers (see paragraph 1 and 2 of the machine translation).  To thus modify the combination and to use edible materials for the auxiliary support would thus have been obvious to one having ordinary skill in the art, for the purpose of minimizing the waste produced by the food product.
Regarding claims 97-98, Thorner teaches that the auxiliary support is formed of a baked material (and therefore teaches a baked material), and can be construed as a baked-good inner container made of flour with additives (column 1, lines 52-57).  Thorner further teaches that the edible auxiliary support can be a mixture of flour, egg white and sugar (column 2, lines 31-34) thus further suggesting a dough material.  Additionally, Busch also teaches dough material (paragraph 11) for the edible containers.   Thus, the combination suggests auxiliary supports formed of a baked dough material.
Regarding claim 99, Thorner’s teachings of the auxiliary support made from a mixture of flour, egg white and sugar is seen to suggest an unleavened dough material.  Busch further teaches a dough mixture that is not leavened (see paragraph 9 which discloses flour, water, sugar, fat wheat starch, lecithin, salt, curry spice mix and water).  The combination thus suggests edible auxiliary supports that are formed of an unleavened dough material.


Claims 96-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Sushi Art” in view of “How To Make Sushi”, “Edible Nori Cups,” “Onigiri” and Sheem (US 20060165852) and in further view of “Flickr - Sushi Burrito” and as evidenced by Balleza (US 5501140) and “Abigail’s Bakery - Unleavened Bread Recipe - The Classic Flour Tortilla.” 
“Sushi Art”, “How To Make Sushi”, “Edible Nori Cups,” “Onigiri” and Sheem have been relied on as discussed above with respect to claim 70.
Regarding claim 96, “How To Make Sushi”, “Edible Nori Cups,” and “Onigiri” teach an auxiliary support that is formed of an edible material.
Claim 97 differs from the above combination in specifically reciting that the auxiliary support is formed of a dough material.
It is noted however, that “Flickr - Sushi Burrito” teaches sushi which has been encased in an edible auxiliary support such as a tortilla, and where the tortilla has a solid bottom with at least one side wall, that is used to contain the sushi.  “Flickr - Sushi Burrito” teaches that the tortilla is rolled around a product that comprises a sheet of dried seaweed, Ahi, sushi rice, cucumber and a wasabi cream sauce (see the description); and tortillas are known to be formed of a dough material.  As the combination applied to claim 70 already teaches wrapping sushi in an edible auxiliary support, to thus modify the combination and use another type of edible auxiliary support, such as a tortilla, would thus have been obvious to one having ordinary skill in the art as a substitution of one type of edible wrapping material that can serve as an auxiliary support, for another, both recognized to be used as wrapping materials for sushi.
Regarding claim 98, it is noted that Balleza evidences that flexible tortillas as taught by “Flickr” are known to be baked (see Balleza the abstract; column 1, lines 20-26; column 3, lines 42-45 - which teaches the use of an oven to produce flour tortillas).
Regarding claim 99, it is noted that “Abigail’s Bakery” evidences that flour tortillas are known to be unleavened (see the recipe which does not have any leavening agents).  Thus, the combination suggests that the auxiliary support is formed of an unleavened dough material.

Response to Arguments
On pages 7-8 of the response, Applicant urges that the combination does not teach or suggest the edible enclosing tubes formed of a baked or fried dough material. 
This argument is moot in view of the new grounds of rejection addressing the newly claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792